Title: To Thomas Jefferson from Henry Rose, 2 June 1807
From: Rose, Henry
To: Jefferson, Thomas


                        
                            Sir
                            
                            Fairfax 2d June 1807
                        
                        It appearing that the Office of Librarian to the United States Library is vacant—at the instance of Doctr
                            Dinmore Editor of the Alexandria Expositor, I beg leave to express to you my opinion of his pretensions to fill that
                            office, and have no hesitation, in saying that his Talents and acquirements as well as his Zeal in in the cause of truth
                            entitle him to your consideration—Accept my highest respect and esteem and am
                        Your Most Obt Sevt
                        
                            Henry Rose
                            
                        
                    